DETAILED ACTION   

Claim Objections
1.	Claim 1 is objected to because of the following informalities: 
Claim 1, line 7, “transducer oscillates as a tuning frequency” should be changed to “transducer oscillates at a tuning frequency” in order to clarify “transducer oscillates at a tuning frequency during the converting”

Allowable Subject Matter

2.	Claim 1 – 8 would be allowable if rewritten to overcome the objection(s) set forth in this Office action.
Claims 1 – 8 are allowable over the prior art of record because none of these references disclose or can be combined to yield the claimed invention such as converting, by a first suspended crystalline transducer, the quantum optical signal propagating through the suspended crystalline optical waveguide to a quantum acoustic signal, wherein the first suspended crystalline transducer oscillates as a tuning frequency during the converting; tuning a second suspended crystalline transducer to oscillate at the tuning frequency; in response to the tuning, converting, by the second suspended crystalline transducer, the quantum acoustic signal to a quantum microwave signal; and transmitting the quantum microwave signal on a conductor as recited in claim 1.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image1.png
    340
    567
    media_image1.png
    Greyscale

Thompson (6518637) discloses a surface acoustic wave device comprising: converting an electrical signal to a surface acoustic wave and for converting the generated surface acoustic wave into an electrical signal.

    PNG
    media_image2.png
    281
    565
    media_image2.png
    Greyscale




Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N. TRAN whose telephone number is (571) 272-1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826